Citation Nr: 0919362	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-09 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 22, 
2004 for a grant of service connection for a left ankle 
disability.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran served on active duty from August 1969 to October 
1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and July 2006 rating 
actions that assigned an effective date for service 
connection for the claimed disability as September 22, 2004. 

In January 2009 the Veteran appeared and gave testimony at an 
RO hearing before the undersigned.  At the hearing, the 
Veteran stated that the issue on appeal was that as shown on 
the title page of this decision.  A transcript of this 
hearing is of record.    

FINDING OF FACT

A claim of service connection for a left ankle disability was 
not received prior to September 22, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to September 22, 
2004, for service connection for left ankle disability has 
not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2008), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

The Board finds that VA has satisfied its duties to the 
veteran under the VCAA. A VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) further redefined the requirements of the VCAA to 
include notice that a disability rating and an effective date 
for award of benefits would be assigned if service connection 
is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The issue currently on appeal in this case 
specifically involves an effective date issue, and the 
veteran was afforded sufficient notice in a pre-adjudicative 
letter dated in May 2006 and again in a December 2008 letter.  
Furthermore, the RO appropriately developed the claim. 
Therefore, VA's duty to notify and assist the appellant has 
been satisfied.

The veteran's service medical records reflect treatment in 
February and March 1970 for what was assessed as a left ankle 
sprain. On the veteran's October 1970 examination prior to 
service discharge, the lower extremities were evaluated as 
normal.  Evaluation of the feet revealed pes planus and 
valgus.  

In an August 1971 rating action the RO granted entitlement to 
treatment or hospitalization for enlargement of the 1st 
metatarsal head of the left foot, previously diagnosed as 
valgus.  

On September 22, 2004, the Veteran's application for 
compensation and/or pension was received at the RO along with 
a letter from his service representative indicating that he 
was submitting an original claim for service connection for 
residuals of a broken left foot.  

In a rating action of February 2005 the RO assigned a 10 
percent rating for enlargement of the 1st metatarsal head of 
the left head, previously diagnosed as valgus, effective 
September 22, 2004.  It was reported that a noncompensable 
rating for this disability was assigned from October 13, 
1970.  The Veteran filed a notice of disagreement as to this 
decision, and a statement of the case (SOC) was furnished in 
July 2006.  Additionally, in a rating action of July 2006 
(with notification letter dated in October 2006), it was 
noted that the February 2005 rating action was erroneous in 
assigning an effective date prior to September 22, 2004, for 
a grant of service connection for Lisfranc's dislocation, 
residuals of a left foot injury (previously diagnosed as 
enlargement, 1st metatarsal head of the left foot.)    

During a January 2009 hearing at the RO before the 
undersigned, the Veteran stated that he did not file an 
application for his current left foot disability until 
September 2004.  Hearing transcript, page 3.  He stated that 
he fractured his left foot during service but this was found 
to be misdiagnosed as a fracture of the ankle when the VA 
examined his foot after service.  The Veteran said that he 
never followed up on this until September 2004.   
 
Generally, the effective date of an award of a claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose. 38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a).

The Board has considered the evidence of record as well as 
the Veteran's contention  that an earlier effective date for 
service connection for his Lisfranc's dislocation, residuals 
of a left foot/ankle injury, is warranted since this problem 
developed during service but was misdiagnosed at that time.  
Initially, the Board notes that the rating action in August 
1971 was based on receipt of a VA-Form 7131 solely for 
purposes for treatment or hospitalization.  As such, it does 
not indicate that the Veteran was seeking compensation 
benefits for any disorder.  Consequently, it does not 
constitute a claim for benefits.  Dunson v. Brown, 4 Vet. 
App. 327, 330 (1993).   Further, the Veteran otherwise 
testified that he did not seek compensation benefits until 
2004.  Hearing transcript, page 3.  

Although the Veteran contends that he has had symptoms since 
service, the effective date of the award of service 
connection is based on the date of claim or the date 
entitlement arose, whichever is later (emphasis added).  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the 
date of claim was September 22, 2004.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim for an effective date prior to September 22, 2004, for 
service connection for left ankle disability. 38 U.S.C.A. § 
5107(b).


ORDER

An effective date prior to September 22, 2004, for the grant 
of service connection for a left ankle disability is denied.



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


